                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK JONES,                              :

                        Petitioner          :
                                                CIVIL ACTION NO. 3:16-1522
                   v.                       :
                                                     (Judge Mannion)
DAVID J. EBBERT                             :

                        Respondent          :

                                        ORDER

           For the reasons set forth in the Memorandum of this date, IT IS

HEREBY ORDERED THAT:

           1.      The petition for writ of habeas corpus is DENIED.

           2.      The Clerk of Court is directed to CLOSE this case.




                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge

Dated: May 21, 2019
16-1522-01-Order
